33 So.3d 825 (2010)
CYPRESS FOUNTAIN BEACH, INC. and Sal Iodice, Petitioners,
v.
Luis A. CHACON, Respondent.
No. 5D09-4209.
District Court of Appeal of Florida, Fifth District.
April 30, 2010.
Richard L. Wilson, Orlando, for Petitioners.
Patricia K. Herman of Law office of Patricia K. Herman, P.A., Apopka, for Respondent.
PER CURIAM.
We deny the petition for writ of certiorari, concluding that the trial court's denial of petitioners' discovery request did not constitute a material departure from the essential requirements of law that could not be remedied on plenary appeal. Palmer v. WDI Sys., Inc., 588 So.2d 1087 (Fla. 5th DCA 1991). Our denial is without prejudice to petitioners' right to examine Ms. Herman, under oath, at a hearing on their motion to vacate partial final judgment and/or at a hearing on attorney's *826 fees. Furthermore, our denial is without prejudice to petitioners' right to serve a subpoena duces tecum on Ms. Herman requiring her to produce relevant, non-privileged documents at the above-referenced hearings.
Petition for Writ of Certiorari DENIED.
PALMER, EVANDER and JACOBUS, JJ., concur.